84004: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-22990: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84004


Short Caption:ROE VS. RUSSELL RD. FOOD AND BEVERAGE, LLCCourt:Supreme Court


Related Case(s):74332


Lower Court Case(s):Clark Co. - Eighth Judicial District - A709372Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantDenise DoeLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantJane Doe DancerLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantJane Doe Dancers 2-7Leon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantRhonda RoeLeon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


RespondentAshleigh ParkKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						


RespondentDanielle LamarKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						


RespondentDoe Club Owner, I-XJeffery A. Bendavid
							(Bendavid Law)
						Stephanie J. Smith
							(Bendavid Law)
						


RespondentDoe Employer, I-XJeffery A. Bendavid
							(Bendavid Law)
						Stephanie J. Smith
							(Bendavid Law)
						


RespondentJacqueline FranklinKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						


RespondentKarina StrelkovaKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						


RespondentLily ShepardKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						


RespondentMichaela DevineKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						


RespondentRoe Club Owner, I-XJeffery A. Bendavid
							(Bendavid Law)
						Stephanie J. Smith
							(Bendavid Law)
						


RespondentRoes Employer, I-XJeffery A. Bendavid
							(Bendavid Law)
						Stephanie J. Smith
							(Bendavid Law)
						


RespondentRussell Road Food and Beverage, LLCJeffery A. Bendavid
							(Bendavid Law)
						Stephanie J. Smith
							(Bendavid Law)
						


RespondentSamantha JonesKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						


RespondentStacie AllenKimball J. Jones
							(Bighorn Law/Las Vegas)
						Michael J. Rusing
							(Rusing Lopez & Lizardi, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


12/30/2021Filing FeeFiling Fee due for Appeal. (SC)


12/30/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-37241




12/30/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-37246




12/30/2021Filing FeeE-Payment $250.00 from Leon M. Greenberg. (SC)


01/03/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)22-00099




01/04/2022Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants:14 days transcript request form; 120 days opening brief. (SC)22-00273




01/18/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-01645




01/24/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-02358




01/28/2022Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondents may file any reply within 14 days of service of appellants' response.  Briefing of this appeal is suspended pending further order of this court.  (SC)22-02947




01/31/2022Docketing StatementFiled Respondent Russell Road Food & Beverage LLC's Response to Docketing Statement. (SC)22-03243




02/28/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Response to Order to Show Cause due:  March 14, 2022.  (SC)22-06290




03/14/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-08071




03/25/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Russell Road Food and Beverage, LLC shall have until April 11, 2022, to file and serve the reply to the response to order to show cause.  (SC)22-09355




04/07/2022MotionFiled Joint Motion to Extend Time for Respondent Russell Road Food & Beverage, LLC's Reply to Appellant's Response to Order to Show Cause. (SC)22-10958




04/12/2022Order/ProceduralFiled Order Granting Motion. Appellants and respondent Russell Road Food and Beverage LLC, have filed a joint motion for a second extension of time to file a reply to the response to this court's order to show cause regarding jurisdiction. The motion is granted.  Russell Road shall have until May 11, 2022, to file and serve a reply to the response to the order to show cause. (SC)22-11555




07/14/2022MotionFiled Joint Motion to Dismiss Appeal. (SC)22-22267




07/21/2022Order/DispositionalFiled Order/Voluntary Dismissal.  The parties' joint motion to voluntarily dismiss this appeal is granted.  This appeal is dismissed. The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued.  (SC)22-22990





Combined Case View